Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/26/21 has been entered.
Claims 1-7, 9-12, 15-22, 24-27, and 30 are pending.
Claims 8, 13-14, 23, and 28-29 have previously been canceled.

Response to Arguments
Regarding independent claims 1 and 9, Applicant argues the references do not disclose the limitations because Raskin does not disclose that the control signal includes a physical cell ID of the cell and signature value that ID the cell [Remarks pg. 9-10]. Examiner respectively disagrees. Palanki discloses transmitting the control signal comprising a physical CID and hash/signature value, including the ID values identify the cell (see rejection below). Raskin discloses the globally unique set of characteristics. Consequently, because the combination of Palanki and Raskin disclose the limitations as claimed, the rejections to these claims are maintained.

Regarding the remaining claims, applicant argues they are allowable based on their similarity to independent claims 1 and 9 or their dependence from their respective independent claims [Remarks pg. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9 and 16, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Palanki (US 20100234016 A1, cited by applicant of record) in view of Raskin (US 20170308962 A1).

Regarding claims 1 and 16, Palanki discloses a method for wireless communications at a base station [fig. 5 no. 502-503], comprising:
identifying a globally unique set of characteristics associated with a cell associated with the base station (PCI and GCI (i.e., globally unique set) are determined [par. 0007, 57]);
generating a signature value unique to the cell based at least in part on a hash of the globally unique set of characteristics associated with the cell (GCI hash (i.e., signature value unique to cell) [par. 0064]); and
transmitting a control signal over a channel of a shared radio frequency spectrum band, the control signal comprising a physical cell identifier of the cell and the signature value, wherein the physical cell identifier and the signature value identify the cell (ID info (i.e., PCI, GCI hash signature value) is sent via primary BCCH (i.e., shared RF spectrum band [fig. 8 no. 810, par 0064, 75]).

In the same field of endeavor, Raskin discloses:
wherein the globally unique set of characteristics comprise at least one of: a primary network operator identifier, a secondary network operator identifier, a supported network operator identifier, a subscriber group identifier, a channel identifier, a bandwidth, a sub-band, or a combination thereof [par. 0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palanki with Raskin. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of performing global identification [Raskin par. 0049].
Regarding claim 16, Palanki discloses an apparatus for wireless communications at a base station [fig. 5 no. 502-503], comprising: a processor [fig. 5 no. 514, 521], memory in electronic communication with the processor [fig. 5 no. 516, 523].

Regarding claims 9 and 24, Palanki and Raskin disclose everything claimed, as applied above.
Palanki further discloses further comprising:
transmitting the control signal in at least one of: a broadcast transmission, a multi-cast transmission, a physical layer transmission, a reference signal transmission, a synchronization signal transmission, a system information block broadcast, or a combination thereof (Broadcast [par. 0057]).

Claims 10-11, 15 and 25-26, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Palanki in view of Raskin and Chen (US 20150172950 A1, cited by applicant of record).

Regarding claims 10 and 25, Palanki discloses a method for wireless communications at a user equipment (UE) [fig. 5 no. 508], comprising:
receiving a control signal from a neighbor base station (Multiple BSs (i.e., including neighbor) send signals [par. 0007, fig. 5 no. 502-503]) over a channel of a shared radio frequency spectrum band (Primary BCCH (i.e., shared RF spectrum band) [fig. 8 no. 810, par. 0064, 75]), the control signal indicating a physical cell identifier and a signature value unique to a cell associated with the neighbor base station (PCI and GCI [par. 0064, 75]);
the feedback report further indicating the physical cell identifier and the signature value, wherein the physical cell identifier and the signature value identify the cell (Reports observed values of ID info (i.e., PCI and GCI [par. 0062, fig. 6 no. 640, fig. 8 no. 810, par 0064, 75]).
Although Palanki discloses wherein the signature value is based at least in part on a hash of a globally unique set of characteristics (GCI hash (i.e., signature value unique to cell) [par. 0064]), as discussed above, Palanki does not explicitly disclose performing a channel measurement procedure on the channel between the UE and the neighbor base station; and transmitting a feedback report to a serving base station indicating a performance measurement result based on the channel measurement procedure. However, these concepts are well known as disclosed by Raskin.
In the same field of endeavor, Raskin discloses:
that comprise at least one of: a primary network operator identifier, a secondary network operator identifier, a supported network operator identifier, a subscriber group identifier, a channel identifier, a bandwidth, a sub-band, or a combination thereof [par. 0049].

Although Palanki discloses transmitting a feedback report, as discussed above, Palanki and Raskin do not explicitly disclose performing a channel measurement procedure on the channel between the UE and the neighbor base station; and transmitting a feedback report to a serving base station indicating a performance measurement result based on the channel measurement procedure. However, these concepts are well known as disclosed by Chen.
In the same field of endeavor, Chen discloses:
performing a channel measurement procedure on the channel between the UE and the neighbor base station (Performs measurements [par. 0014, 0101, 104]); and
transmitting a feedback report to a serving base station indicating a performance measurement result based on the channel measurement procedure (Transmits measurement report [par. 0014, 0101, 104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palanki and Raskin with Chen. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of mitigating interference [Chen par. 0007].
Regarding claim 25, Palanki discloses an apparatus for wireless communications at a user equipment (UE) [fig. 5 no. 508], comprising: a processor [fig. 5 no. 522].

Regarding claims 11 and 26, Palanki, Raskin, and Chen disclose everything claimed, as applied above.
further comprising:
determining, based at least in part on a result of the channel measurement procedure, that the channel between UE and the neighbor base station satisfies a performance threshold level (The report is based on determining the RS is present (i.e., threshold) [Abstract]); and
configuring the feedback report to indicate that the channel satisfies the performance threshold (The measurement report includes the CCA result info (i.e., which then assumes the threshold has been met) [par. 0014]).

Regarding claims 15 and 30, Palanki, Raskin, and Chen disclose everything claimed, as applied above.
Palanki further discloses:
wherein the control signal is received in at least one of: a broadcast transmission, a multi-cast transmission, a physical layer transmission, a reference signal transmission, a synchronization signal transmission, a system information block broadcast, or a combination thereof (Broadcast [par. 0057]).

Claims 2-5 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Palanki and Raskin as applied to claims 1 and 16 respectively, and further in view of Chen.

Regarding claims 2 and 17, Palanki and Raskin disclose everything claimed, as applied above.
Palanki further discloses further comprising:
receiving a feedback report from a user equipment (UE) … the feedback report further indicating a second physical cell identifier and a second signature value associated with the neighbor cell (Reports observed values of ID info (i.e., PCI and GCI [par. 0062, fig. 6 no. 640]).

In the same field of endeavor, Chen discloses:
indicating a performance measurement result for a channel between the UE and a neighbor cell associated with a neighbor base station (Transmits measurement report [par. 0014, 0101, 104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palanki and Raskin with Chen. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of mitigating interference [Chen par. 0007].

Regarding claims 3 and 18, Palanki, Raskin, and Chen disclose everything claimed, as applied above.
Palanki further discloses further comprising:
changing, based at least in part on the second physical cell identifier, the second signature value, the second physical cell identifier associated, or a combination thereof, with the neighbor cell to a different value (PCI reconfiguration (i.e., changing PCI to different value) [par. 0059, where although PCI is reconfigured one of ordinary skill in the art would recognize that either, or both, of the IDs are capable of being changed]).

Regarding claims 4 and 19, Palanki, Raskin, and Chen disclose everything claimed, as applied above.
Palanki further discloses further comprising:
exchanging, via a backhaul interface, the signature value and the second signature value with the neighbor base station [par. 0059, where although the PCI is reconfigured one of ordinary skill in the art would recognize that either, or both, of the IDs are capable of being be exchanged].

Regarding claims 5 and 20, Palanki, Raskin, and Chen disclose everything claimed, as applied above.
Palanki further discloses further comprising:
coordinating with the neighbor base station to change the second physical cell identifier to a different value [par. 0059].

Claims 6-7 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Palanki, Raskin, and Chen as applied to claims 2 and 17 respectively, and further in view of Shin (US 9220055 B2).

Regarding claims 6 and 21, Palanki, Raskin, and Chen disclose everything claimed, as applied above.
Although Palanki discloses that indicates the second physical cell identifier and the second signature value associated with the neighbor cell, as discussed above, Palanki, Raskin, and Chen do not explicitly disclose transmitting a second control signal. However, these concepts are well known as disclosed by Shin.
In the same field of endeavor, Shin discloses further comprising:
transmitting a second control signal [claim 8].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palanki, Raskin, and Chen with Shin. One of ordinary skill in the art 

Regarding claims 7 and 22, Palanki, Raskin, Chen, and Shin disclose everything claimed, as applied above.
Shin further discloses:
wherein the second control signal is transmitted in at least one of: a system information block broadcast [claim 8], a radio resource control signal transmission, or a combination thereof.

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Palanki, Raskin, and Chen as applied to claims 10 and 25 respectively, and further in view of Shin.

Regarding claims 12 and 27, Palanki, Raskin, and Chen disclose everything claimed, as applied above.
Although Palanki discloses indicating a second physical cell identifier and a second signature value unique to a second cell associated with the serving base station (Reports observed values of ID info (i.e., PCI and GCI [par. 0062, fig. 6 no. 640]), as discussed above, Palanki, Raskin, and Chen do not explicitly disclose receiving a second control signal from the serving base station. However, these concepts are well known as disclosed by Shin.
In the same field of endeavor, Shin discloses further comprising:
receiving a second control signal from the serving base station [claim 8].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palanki, Raskin, and Chen with Shin. One of ordinary skill in the art .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han (AU 2008341302 A1) discloses different signatures for carrier IDs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556.  The examiner can normally be reached on M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WALTER J DIVITO/Primary Examiner, Art Unit 2419